Citation Nr: 1415620	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

There is no evidence of any deformity of the Veteran's penis or loss of any part of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

A VA examination was conducted in September 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  The VA examination report is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Analysis

The Veteran seeks a compensable rating for erectile dysfunction.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's erectile dysfunction is evaluated as noncompensable under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis. 

Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis. 

A September 2010 VA examination report shows that the Veteran's penis and urethra were normal.  There is no other indication that there is any deformity of the penis.  Although his impotence has been progressively unresponsive to medication, there is no evidence to indicate that any portion of the penis or the glans of the penis has been removed, or that testis atrophy or removal is present either.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 (2013).  

The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Codes 7520, 7521 or 7522.  The Board finally notes that although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

The preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction; there is no doubt to be resolved; and an initial compensable rating is not warranted.
      

Extraschedular Rating and TDIU
      
In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected erectile dysfunction has been manifested by an inability to achieve and maintain an erection, but without physical deformity of the penis.  These manifestations are contemplated in the respective rating criteria.  See 38 C.F.R. § 4.115b, DC 7522 (providing a compensable rating on the basis of penile deformity and loss of erectile power). 

Moreover, the Board notes that in every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  In other words, the schedular criteria for erectile dysfunction suggest that in the absence of actual penile deformity and loss of erectile power, a noncompensable rating is to be assigned.

Given the ways in which the rating schedule contemplates this disability, the Board concludes that the schedular rating criteria reasonably describes the Veteran's erectile dysfunction, which is measured by an inability to achieve and maintain an erection, but without physical deformity of the penis.  In short, there is nothing exceptional or unusual about the Veteran's erectile dysfunction disorder because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  There is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

The Veteran is currently employed.  He has not expressly raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet.App. 447 (2009). 


ORDER

An initial compensable rating for erectile dysfunction is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


